DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 47-62 and 64- 69 are pending are pending.
Claims 51, 52 and 58 have been withdrawn.
Claims 1, 47-50, 53-57, 59-62 and 64-69 are currently under examination.


Objections to Specification withdrawn 
The objections to the specification are withdrawn in view of Applicant’s amendments to the Specification.

35 USC § 103(a) rejections withdrawn 
The rejections of claims under 35 USC 103(a) as being unpatentable over claims 1, 47-50, 56, 57, 59-62 and 64-69 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopherson et al (US Patent Application Publication No. 20090130106, published 21 May 2009, IDS) in view of Harris (WO 94/09131, published 28 April 1994, IDS) and Hofmeister et al (US Patent No. 8,076,459, issued 13 December 2011, IDS) in further view of Glockshuber (Biochemistry 29:1362-1367, 1990, IDS) are withdrawn in view of Applicant’s amendments to claim 1.

The rejections of claims 1, 48-50, 53-57, 59-62 and 64-69 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopherson et al (US Patent Application Publication No. 20090130106, published 21 May 2009, IDS cited previously) in view of Harris (WO 94/09131 published 28 April 1994, IDS, cited previously) and Hofmeister et al (US Patent No. 8,076,459, issued 13 December 2011, IDS, cited previously) and Glockshuber (Biochemistry 29:1362-1367, 1990, IDS, cited previously) in further view of Masuda et al (Cancer Sci, 2007; 98:102-108, IDS) are withdrawn in view of Applicant’s amendments to claim 1.


35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 49 and 69 for failing to comply with the written description requirement are maintained
	Applicant argues that in view of the amendment of claim 1 to recite the species SEQ ID NO: 124 and SEQ ID NO: 125 for Pl and P2, Applicant submits that claims 49 and 69 are no longer drawn to a genus of polypeptides and submits that the specification provides adequate written description for claims 49 and 69.
	In response it is noted that claim 1 has been amended to recite “wherein any of the polypeptides Pl and P2 is or comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 124 and SEQ ID NO: 125. As written claim 1 requires that only one of polypeptides of SEQ ID NO: 124 and SEQ ID NO: 125 are present in the claimed demibodies. Thus, one of the polypeptides has not been specifically identified. One of ordinary skill in the art would not be able to identify the broadly claimed genus of polypeptides that have in the absence of said cell that carries both antigens A1 and A2 at its surface, a dissociation constant KD with each other in the range of 10-6 M to 10-3 M; and/or have in the presence of said cell that carries both antigens A1 and A2 at its surface, a dissociation constant KD with each other below 10-9 M. 

NEW REJECTIONS: Based on the Amendment

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 47-50, 53-57, 59-62 and 64-69 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In addition, many of the combinations of targeting moieties of claims 55 and 62 do not comprise targeting moieties that bind either HLA-A2 or CD45. 
	Furthermore, claim 1 recites the “wherein neither said fragment F2 by itself nor said polypeptide P2 by itself is functional with respect to the function of said functional domain F, fragment F 1 of said polypeptide Pl with said fragment F2 of said polypeptide P2, the resulting dimer is functional with respect to the function of said functional domain F. It is noted that many of the domains of claims 61 and 68 do not bind CD3 and thus would not be part of a functional domain comprising either the amino acid sequence of SEQ ID NO.124 or the amino acid sequence of SEQ ID NO.125.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 47, 48, 50, 53-57, 59-62 and 64-68 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	In addition, claim 1 recites “wherein said polypeptide Pl and said polypeptide P2 are not associated with each other in the absence of a cell that carries both antigens A1 and A2 at its surface”. Thus, the targeting moieties must bind antigens that are present on the same cells. Given that CD45 is expressed on hematopoietic cells, this requires that the other targeting moiety also binds to a different antigen on hematopoietic cells.
	Claim 1 also recites the limitation “wherein neither said fragment F2 by itself nor said polypeptide P2 by itself is functional with respect to the function of said functional domain F, fragment F 1 of said polypeptide Pl with said fragment F2 of said polypeptide P2, the resulting dimer is functional with respect to the function of said functional domain F. Thus, a functional F requires either the F1 or F2 fragments to pair with the amino acid sequence of SEQ ID NO.124 or the amino acid sequence of SEQ ID NO.125. 
The Specification only discloses polypeptides Pl and P2 comprising the amino acid sequences of SEQ ID NO: 124 and SEQ ID NO: 125 that is capable of pairing with each other on a cancer cell and capable of treating cancer. The Specification does not disclose any other combinations comprising either polypeptides P1 or P2 comprising the amino acid sequences of SEQ ID NO: 124 or SEQ ID NO: 125 that is capable of pairing with either the amino acid sequence of SEQ ID NO: 124 or the amino acid sequence SEQ ID NO: 125  on a cancer cell and capable of treating cancer, other than the combination of the amino acid sequences of SEQ ID NO: 124 and SEQ ID NO: 125.
Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of polypeptides capable of pairing with either the amino acid sequences of SEQ ID NO: 124 or the amino acid sequences of SEQ ID NO: 125 and capable of treating cancer.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of polypeptides capable of pairing with either the amino acid sequences of SEQ ID NO: 124 or the amino acid sequences of SEQ ID NO: 125  and capable of treating cancer. The Specification does not disclose any other combinations comprising either polypeptides Pl or P2 comprising the amino acid sequences of SEQ ID NO: 124 or SEQ ID NO: 125 that is capable of pairing with another polypeptide on a cancer cell and capable of treating cancer, other than the 
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
However, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
Thus, the instant specification may provide an adequate written description of the genus of polypeptides P1 and P2 that are capable of pairing with either the amino acid sequences of SEQ ID NO: 124 and SEQ ID NO: 125 and capable of treating cancer by identifying other polypeptides that are capable of pairing with either the amino acid sequences of SEQ ID NO: 124 and SEQ ID NO: 125 and capable of treating cancer. 

It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the specification does not appear to sufficiently identify the genus of polypeptides capable of pairing with either the amino acid sequences of SEQ ID NO: 124 or the amino acid sequences of SEQ ID NO: 125  and capable of treating cancer.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of polypeptides.  One of ordinary skill in the art would not be able to identify the broad claimed genus of polypeptides capable of pairing with either the amino acid sequences of SEQ ID NO: 124 or the amino acid sequences of SEQ ID NO: 125  and capable of treating cancer. Thus, the specification does not provide an adequate description of the polypeptides that are required to practice the claimed invention.  Applicants have not described the genus of polypeptides capable of pairing with either the amino acid sequences of SEQ ID NO: 124 and SEQ ID NO: 125 on a cancer cells and capable of treating cancer sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
	 

Summary
Claims 1, 47-50, 53-57, 59-62 and 64-69 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642